      4:19-cr-00917-DCC         Date Filed 02/26/20     Entry Number 41       Page 1 of 2




             IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE DISTRICT OF SOUTH CAROLINA

                                    FLORENCE DIVISION


UNITED STATES OF AMERICA,                    )       CRIMINAL NUMBER 4:19-cr-917-DCC
                                             )
                                             )
              v.                             )       REPLY TO GOVERNMENT’S
                                             )       RESPONSE IN OPPOSITION TO
Javon Ladonte Seward,                        )       DEFENDANT’S MOTION SUPPRESS
                                             )
                   Defendant.                )
                                             )

       The Defendant, through undersigned counsel, respectfully replies to the Government’s

response in opposition to Defendant’s motion to suppress as follows:

       The Government in their response simply states that there is a written policy for Andrews

Police Department and a policy for the Georgetown County Sheriff’s Office for inventory

searches of vehicles. In a conclusory statement, the Government further alleges that those

policies were met and, therefore, both searches were lawful. The Government has provided

defense counsel with documents they obtained related to these inventory searches. The

documents provided do not set out much, if anything, related to the policies and procedures of

the Andrews Police Department or the Georgetown County Sheriff's Office. The Government

simply says that both agencies had policies and procedures and that they were followed, so the

searches were lawful, without any documentation indicating that policies and procedures were

actually followed on the dates in question. Further, there is no evidence of which defense counsel

is aware that sets out how on each occasion, those being August 8, 2019 and October 19, 2019,

law enforcement specifically met their obligations under United States v. Bullette, 854 F.3d 261,

265 (4th Cir. 2017)(citing Colorado v. Bertine, 479 U.S. 367, 371-76 (1987); and United States v

Brown, 787 F.2d 929, 931-32, & n.3 (4th Cir. 1986). The Defendant has raised an issue related to

                                                 1
      4:19-cr-00917-DCC        Date Filed 02/26/20     Entry Number 41        Page 2 of 2




both inventory searches and the Government has not refuted the issues surrounding the searches

with any specificity. In any motion to suppress, the Government typically alleges there was a

right to search based on probable cause or whatever criteria they may allege, but if the issue is

raised and they do not adequately supply evidence of the lawfulness of the search—which they

have not done in this case—anything derived from the search should be suppressed.

       Therefore, the Defendant respectfully requests that any evidence obtained from the two

inventory searches be suppressed and any evidence derived from those searches be suppressed.

       The Defendant understands the Court may need to have a hearing on these issues and will

be prepared to go forward at that time.



                                                    s/ W. James Hoffmeyer
                                                    W. JAMES HOFFMEYER
                                                    Federal ID No. 6074
                                                    125 Warley Street
                                                    Florence, South Carolina 29501
                                                    (843) 664-0009
                                                    (843) 664-0105 facsimile
                                                    jim@hoffmeyerlaw.com
February 26, 2020
                                                    ATTORNEY FOR DEFENDANT




                                               2
